DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on April 5, 2022 was received. Claims 1 and 7 were amended, claim 21 was newly added and claim 6 was cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued January 6, 2022.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Friedersdorf et al. (US 2002/0114884) in view of Nakamura (US 3,927,816), Selvamanickam et al. (US 2005/0220986) and Edwards et al. (US 2003/0209196) on claims 1 and 3-4 are withdrawn because Applicant amended claim 1 to include subject matter from cancelled claim 6. 
Claims 1, 3-4, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. in view of Nagase et al. (US 2007/0285220).
Regarding claim 1: Friedersdorf et al. discloses a steel sheet coating apparatus which includes a cleaning station (132) which applies a cleaning fluid to clean the sheet, a pretreatment station (133) and a painting station (134) which are both part of a multi-stage coater that includes a plurality of rollers that coat the cleaned sheet with coating liquids, and an oven (139) which cures the coating on the sheet (pars. 71-74, figures 3-3e). Friedersdorf et al. fails to explicitly disclose a polisher with a polishing liquid and wheel, or a second curing chamber within the oven which has a higher temperature than the first. 
	However, Nakamura discloses a similar steel coating apparatus in which a cleaning device (7) is further accompanied by an abrasive shot blast machine (9) including abrasive blasting wheels (17) which is designed to polish and dent the surface before coating (col. 2 lines 18-41, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an abrasive polishing device between the cleaner and coater as taught by Nakamura because Nakamura teaches that this surface treatment helps the substrate better retain the subsequent coating (col. 5 lines 35-53). Friedersdorf et al. and Nakamura still fail to explicitly disclose a polishing liquid with a polishing wheel, as well as a second curing chamber with a higher temperature.
	However, Selvamanickam et al. discloses another steel sheet coating apparatus which is provided with a polishing system that utilizes polishing wheels and an alumina slurry for the polishing process (par. 35, figure 1A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use this polishing system including the alumina slurry and polishing wheels instead of the abrasive blasting system taught by Nakamura because Selvamanickam et al. teaches that it is a functionally equivalent mechanism for creating a desired surface roughness and texture on a steel sheet (par. 23) and simple substitution of functionally equivalent mechanisms is not considered to be a patentable advance (MPEP 2143). Friedersdorf et al., Nakamura and Selvamanickam et al. fail to explicitly disclose a second curing chamber having a higher temperature. 
	However, Edwards et al. discloses a similar steel sheet coating apparatus which is heated within two separate ovens (25, 27) after coating where the second oven (27) has a higher temperature than the first (25), such that the two ovens can be considered curing chambers as part of a single furnace (par. 30, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use this multi-stage curing system taught by Edwards et al. for the apparatus of Friedersdorf et al. because Edwards et al. teaches that this is an improved method for heating and curing a continuously moving strip so that coatings do not have undesirable defects such as mottled surfaces (pars. 5-8).
Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. teach a two-zone curing furnace but fail to teach a third curing chamber or the specific claimed temperature ranges. However, Nagase et al. discloses a similar steel sheet coating apparatus in which four oven segments are provided, with each one having a different heating rate and different temperatures (par. 75, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use three or four oven segments as taught by Nagase et al. instead of the two taught by Friedersdorf et al. and Edwards et al. because Nagase et al. teaches that this allows the heating rate to be controlled more gradually and thus avoid popping (par. 43). Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature of the first curing chamber between 0 and 150C, the second chamber between 150 and 250C, and the third chamber between 300 and 500C because Nagase et al. teaches that the peak temperature and rate of heating depends on the coating material and solvent (par. 43) such that they are result effective variables, and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 3: Friedersdorf et al. and Selvamanickam et al. disclose that the polishing wheels are made of felt which can be considered a sponge (par. 32). 
	Regarding claim 4: Friedersdorf et al. discloses that the coating station (134) can apply Valspar primers, which include silica which is a silicate (par. 75, see evidentiary Valspar reference, page 2).
Regarding claim 7: Friedersdorf et al., Edwards et al. and Nagase et al. teach the above combination in which the steel sheet is advanced into the curing apparatus (139) which now consists of four discrete curing segments, such that the sheet is transferred to and from each one (see Friedersdorf et al. figures 3a-3e). Similarly to the above, the exact temperature ranges for each curing segment is an obvious result effective variable. 
Regarding claim 21: Friedersdorf et al., Edwards et al. and Nagase et al. teach the above combination in which the steel sheet is advanced into the curing apparatus (139) such that it passes through each segment subsequently one after the other after being initially coated with the coating liquids (see Friedersdorf et al. figure 3). While Friedersdorf et al., Edwards et al. and Nagase et al. fail to explicitly disclose that the final formed product is a transparent coating layer having a hardness of glass, the limitation “to thereby form a coating layer that has a hardness of glass and is transparent” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the apparatus of Friedersdorf et al., Edwards et al. and Nagase et al. is capable of creating such a coating if supplied with the appropriate coating materials, as the final coating product is directly reliant on said materials, moreso than on the particular heating temperatures. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Friedersdorf et al., Nakamura, Selvamanickam et al., Edwards et al. and Nagase et al. as applied to claims 1, 3-4, 7 and 21 above and further in view of Roberts (US 4,959,113) and Yu et al. (US 5,225,034). 
Regarding claim 2: Selvamanickam et al. discloses that the alumina particle size range is 0.05 to 50 microns (par. 36), which more than encompasses the claimed range of 1000 to 3000 mesh (see evidentiary Mesh reference, page 5). Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. fail to explicitly disclose that the polishing slurry includes water, 1-10% by weight nitric acid and 0.1-5% by weight alumina. However, Roberts discloses a conventional polishing slurry composition used to polish steel which includes water, nitric acid (HNO3) and any suitable amount of alumina (col. 3 lines 34-40, 64+, col. 4 lines 1-10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition taught by Roberts for the polishing slurry of Friedersdorf et al. because Roberts teaches that adding the acid enhances performance of the polishing composition (col 3 lines 64+, col. 4 lines 1-2), and furthermore to experiment and optimize the amount of alumina to reach a range of 0.1% to 5% by weight because Roberts teaches that any suitable amount of alumina can be used such that it is a result effective variable (col. 3 lines 34-40) and optimizing result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Friedersdorf et al., Nakamura, Selvamanickam et al., Edwards et al. and Roberts still fail to explicitly disclose that the polishing slurry uses 1-10% by weight of nitric acid. However, Yu et al. discloses another polishing slurry which also includes water, an abrasive and 4% to 8% by weight of nitric acid (col. 2 lines 37-46). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of nitric acid taught by Yu et al. for the slurry of Friedersdorf et al. because Yu et al. teaches that the amount of nitric acid is a result effective variable (col. 2 lines 44-46) and optimizing result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friedersdorf et al., Nakamura, Selvamanickam et al., Edwards et al. and Nagase et al. as applied to claims 1, 3-4, 7 and 21 above and further in view of Chen et al. (US 2004/0099388). 
Regarding claim 5: Friedersdorf et al., Nakamura, Selvamanickam et al. and Edwards et al. disclose a plurality of coating rollers but fail to explicitly disclose the spacing distance between the rollers and the sheet. However, Chen et al. discloses a similar sheet coating apparatus using a flexographic printing apparatus (20) where the coating roller (22) has a layer of coating (32) with a thickness between 0.03mm to 2mm such that the spacing between the coating roller (22) and the sheet (34) must have a similar thickness in order to accommodate passage of the coating, and further that a gap (G) exists between the coating roller (22) and opposing roller (36) which is adjustable to accommodate various substrates and materials (pars. 112, 122, 198, figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar gap between the coating roller and substrate as taught by Chen et al. for the apparatus of Friedersdorf et al. because Chen et al. teaches that the gap is a result effective variable which depends on the exact type of substrate (pars. 122, 198) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 8: Friedersdorf et al. discloses that the coating device uses any suitable roll coating means (par. 75) but fails to explicitly disclose the specific structure of the roll coater. However, Chen et al. discloses a similar sheet coating apparatus which uses a flexographic printing apparatus (20) consisting of a plate cylinder (22) which is a coating roller, an applicator roll (28) and a counter-rotating roll (26) which are both control rollers that contact the coating roller (22) and which control the amount of coating material (32) applied to the coating roller (22) based on changing rotation speeds, and where the coating roller (22) is spaced closer to the web (34) being coated than either of the two control rolls (28, 26) (pars. 107-110, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a roll coater as described by Chen et al. for the apparatus of Friedersdorf et al. because Friedersdorf et al. discloses that any suitably roll coating means is usable (par. 75) and because Chen et al. shows that this particular arrangement is functionally equivalent to a number of other roll coating arrangements (see figures 2-4, 13) and simple substitution of functionally equivalent mechanisms is not considered to be a patentable advance (MPEP 2143).
Regarding claim 9: Friedersdorf et al. and Chen et al. disclose that the nip (31) of coating material is located between the coating roller (22) and control roller (28) while they rotate (Chen et al. figure 1). 
Regarding claim 10: Friedersdorf et al. and Chen et al. show that the coating roller (22) has a diameter larger than that of the control rollers (26, 28) and that the outer circumference (24) of the coating roller (22) contacts the coating liquid (40) on the web (34) such that the control rollers (26, 28) are spaced apart from this layer of coating liquid (40) (Chen et al. figure 1). 

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Edwards et al. does not teach heating chambers that heat the steel sheet coated with liquid since it is drawn to a powder coating process, and that Edwards et al. and Nagase et al. fail to disclose the claimed temperatures which provides unexpected results.
In response:
In response to applicant's arguments against the Edwards reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Edwards et al. is indeed drawn to a powder coating apparatus the primary reference, Friedersdorf et al., is drawn to a liquid coating apparatus which benefits from the teachings of the Edwards et al. solely with regards to the ovens. 
Regarding the claim of unexpected results, arguments are not sufficient to prove unexpected results where evidence is required. Currently, there is no evidence on the record suggesting in any way that the particular temperatures used in each heating zone provide any unexpected results. Applicant’s arguments that this combination of temperatures unexpectedly results in a layer “having a hardness equal to or similar to that of glass and may be transparent” is not persuasive because there are a whole host of factors which determine final layer characteristics, the most important of which is the coating composition itself. Applicant has not shown any evidence or teaching that the exact 200 degree range of temperatures either A) directly and solely caused the layer to have the above characteristics or B) that these characteristics were an unexpected result of said large range of temperatures. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        6/3/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717